Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-5,11,18-21,25-26,30,32,34-35,38,40-42 drawn to a chimeric antigen receptor, classified in C07K 14/7051.
2. Claims 44-48, 50-51, 53, 55-57, 80 an immune-responsive cell expressing a chimeric antigen receptor as from a nucleic acid encoding said chimeric antigen receptor and kit, classified in C12N 5/0636.
3. Claims 50-51 drawn to an isolated nucleic acid molecule and vector encoding a chimeric antigen receptor, classified in A61K 31/7088.
4. Claim 60, drawn to a method of reducing tumor burden in a subject, classified in A61K 38/00.
5. Claim 61, drawn to a method of producing an immune-responsive cell, classified in A61P 35/00. 
The inventions are independent or distinct, each from the other because:
Inventions 1, 3 and 2 are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as the chimeric antigen receptor of group I may be utilized as a separate molecular entity without expression by a polynucleotide encoding said chimeric antigen receptor in a host cell. The chimeric antigen receptor may be isolated as a polypeptide in a solution for instance and incorporated into a liposome in which the receptor is anchored. This liposome could be utilized for the purposes of testing in a standardized system the effective binding and activation characteristics of the CAR.  The subcombination has separate utility such as the use of the cell expressing the chimeric antigen receptor from a nucleic acid for the purposes of destroying a cancer cell in-vivo in a subject.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions 1 and 3 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Inventions 1 and 3 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case an isolated chimeric antigen receptor .
Inventions and 1 and 4 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, a chimeric antigen receptor molecule is not capable of use for the reduction of tumor burden in a subject. The protein itself is essentially non-functional for this task unless incorporated into a cell which has additional cellular components required for effector functions.   
Inventions 1 and 5 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case an isolated chimeric antigen receptor protein molecule cannot be made by the process as claimed without the introduction of a number of extra steps that would destroy the product (immune-responsive cell) of the process as a whole. 
Inventions 2 and 3 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of a nucleic acid and vector comprised of the nucleic acid and an immunoresponsive cell which may express a chimeric antigen receptor are different designs as a vector and nucleic acid are produced by process which is different from an immunoresponsive cell which comprises a chimeric antigen receptor on the surface. 
2 and 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case an immunoresponsive cell comprising a CAR as claimed may be utilized for the in-vitro testing of a chimeric antigen receptors reactivity.
Inventions 2 and 5 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case liposome comprising the chimeric antigen receptor protein may be exogenously added to a cell culture comprising the immunoresponsive cells after which the fusion of liposome and cell would result in chimeric antigen receptor expressed on the cell surface of the immunoresponsive cell.
Inventions 3 and 4 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the nucleic acid as a standalone product has no anticancer potential without translation into a protein product.
Inventions 3 and 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See one can produce an immunoresponsive cell which binds to a MDA polypeptide by introducing directly a chimeric antigen receptor that is integrated into a liposome and then mixing it with the immunoresponsive cell. No nucleic acid required.
Inventions 4 and 5 are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, a method of producing an immunoresponsive cell is distinct from a method of using the cell produced. In one case the cell is produced through introduction of an encoding nucleic acid can be further utilized in-vitro for testing reactivity to an antigen expressed on a cell. Treatment of a cancer requires the further environment of the subject to achieve its claimed function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The disclosed inventions would require search that encompasses in some instances disparate subject matter and literature sources.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A: Group 1-5 applicant is required to elect a particular MDA polypeptide which the chimeric antigen receptor recognizes as in claim 2 and for claim 1 denote which claims (SEQ ID NO:) read on the elected species. 
B: Group 1 applicant is required to elect a particular antibody format for the chimeric antigen receptor binding domain as in claim 26. 

D: Group 1 applicant is required to elect a particular costimulatory domain as in claim 38
E: Groups 1-5 select a particular immunoresponsive cell for further examination as in claim 48
F: Group 2 claim 57 select a neoplasia which is to be treated. 
 The species are independent or distinct because the list of species for each instance comprises elements which are distinct for instance, antibody formats, diseases, protein sequences with distinct physiological functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Inclusion of all species to search would require a large broad and mutually exclusive class of patent and non-patent literatures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/             Examiner, Art Unit 1644      

/AMY E JUEDES/             Primary Examiner, Art Unit 1644